Citation Nr: 1530586	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-24 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psychophysiological gastrointestinal reaction, also claimed as a nervous condition (hereinafter gi reaction).

2.  Entitlement to service connection for a gi reaction.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for cervical spine disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected diabetes mellitus (DM).  

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity.
8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.

9.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

10.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972, including service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A July 2011 rating decision granted entitlement to service connection for DM and for peripheral neuropathy of each upper and lower extremity.  Each disability was granted a 10 percent rating effective on November 29, 2010.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2014, and a transcript of the hearing is of record.

The evidence in this case includes translations of records from Spanish to English.

The reopened issue of entitlement to service connection for a gi reaction, as well as the issues of entitlement to service connection for PTSD, a low back disability, and a cervical spine disability, and the issues of entitlement to an initial evaluation in excess of 10 percent for DM and entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of each extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a gi reaction was originally denied by an unappealed rating decision in December 1972, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the December 1972 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gi reaction.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision is final.  38 U.S.C.A. § 4005(c) (1972), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
2.  Evidence submitted since December 1972 to reopen the claim of entitlement to service connection for a gi reaction is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a psychiatric disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a gi reaction, which he contends was incurred as a result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  


"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a gi reaction due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issue of entitlement to service connection for a gi reaction was denied by rating decision in December 1972 because a nervous condition was not shown during service.  The Veteran was notified of the denial in January 1973 and did not timely appeal.  As no new and material evidence was submitted within the appeal period, the denial is final.  38 U.S.C.A. § 4005(c) (1972), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also, 38 C.F.R. § 3.156(b), Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The evidence on file at the time of the December 1972 RO decision consisted of the Veteran's service treatment records and an August 1972 VA examination report.   

The Veteran complained in March 1972 of stomach cramps and severe vomiting, and acute gastritis was noted.  No abnormality was noted on separation examination in April 1972.  The diagnosis on VA evaluation in August 1972 was psychophysiologic gastrointestinal disorder.

Evidence received since December 1972 consists of VA  and private treatment records dated through March 2014, a transcript of the Veteran's April 2014 travel board hearing, and written statements by and on behalf of the Veteran.  

The evidence added to the record after December 1972 includes the Veteran's April 2014 testimony that he began having gastrointestinal problems in service after incurring food poisoning as a result of eating a bad turkey sandwich and that he was told by a VA physician that his continued post-service gastrointestinal problems were likely related to his food poisoning in service.

The Board has reviewed the evidence received into the record since the December 1972 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a gi reaction.  The Veteran's April 2014 testimony noted above is new because it was not of record prior to the December 1972 denial and it is material because it contains evidence indicating that the Veteran continues to have gastrointestinal disability that might be related to service.  Consequently, this evidence raises a reasonable possibility of substantiating the claim for service connection for a gi reaction.




ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a gi reaction is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a gi reaction.  However, a decision cannot be made on the reopened issue because there is no recent gastrointestinal evaluation with nexus opinion on file.  Consequently, the Board finds that remand is required to develop the claim further.  

The Board notes that the Veteran complained of low back pain in service and there are post-service problems with low back and cervical spine disability.  He testified in April 2014 that he has had low back and neck disability since an injury in service.  However, there is no post-service VA evaluation with nexus opinion on whether the Veteran has a current low back and/or cervical spine disability related to service.

The record reveals that the Veteran was an ammunition helper in Vietnam in service and had undergone basic combat training.  It appears that combat exposure has been conceded by VA.  Consequently, the question becomes whether he has PTSD as a result of his combat exposure.  There are two medical opinions on file related to the Veteran's claim for service connection for PTSD.  According to a February 2010 report from the private physician who had been treating the Veteran since October 2009, the Veteran has PTSD related to stressor events in service.  However, this opinion does not discuss the criteria for a diagnosis of PTSD under DSM-IV/V.  While a November 2011 VA evaluation does refer to the criteria for a diagnosis of PTSD under DSM-IV/V, and concludes that the Veteran does not have PTSD as a result of service stressors, this opinion does not discuss the February 2010 private opinion in favor of the claim.  The Board finds that because neither opinion on file is adequate for a reasoned determine on the issue of entitlement to service connection for PTSD, a new medical opinion is needed on this issue.

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for DM, the Board notes that the Veteran testified at his travel board hearing in April 2014 that he was taking Metformin, an oral hypoglycemic agent, and that he had restriction of activities, which warrants a 20 percent rating under 38 C.F.R. § 4.229, Diagnostic Code 7913 (2014).  However, it is unclear when he started taking this medication.  Moreover, the most recent VA evaluation of the Veteran's service-connected DM was in July 2011, which is approximately four years ago.  Consequently, a current evaluation of the Veteran's DM is warranted.

With respect to the issues of entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of the upper and lower extremities, although an EMG was obtained in February 2014, this report does not provide sufficient detail for informed evaluations of the Veteran's peripheral neuropathy under the applicable diagnostic codes.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2014), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will ask the Veteran to identify all treatment, both VA and non-VA, that he has received for gastrointestinal disability, low back disability, cervical spine disability, DM, and peripheral neuropathy since March 2014, which is the date of the most recent medical evidence on file.  All attempts to obtain records must be documented in the claims file and all responses noted.  If private medical records are identified by the Veteran, the AMC/RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the AMC/RO is unable to secure same, notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.    

2.  The AMC/ RO will arrange for review of the record by the VA examiner who conducted a psychiatric evaluation of the Veteran in November 2010 to obtain additional clarification.  After review of the record, the reviewer will again provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD as a result of service stressors, taking into consideration the private physician findings in February 2010 and the Veteran's hearing testimony in April 2014.  The rationale for all opinions expressed must be explained.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner who evaluated the Veteran in November 2010 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

3.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his low back and cervical spine disabilities.  The following considerations will govern the examination:

a. The claims folder, including a copy of this remand and all VA electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and VA electronic records have been reviewed.  The examiner must specify the dates encompassed by any VA electronic records that were reviewed.  

b. After reviewing the record and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that any back and/or cervical spine disability found was incurred in or aggravated beyond normal progression by service or is causally related to a service-connected disability.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

4.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any post-service gi disability.  The following considerations will govern the examination:

a. The claims folder, including a copy of this remand and all VA electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and VA electronic records have been reviewed.  The examiner must specify the dates encompassed by any VA electronic records that were reviewed.  

b. After reviewing the record and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that any gi disability found was incurred in or aggravated beyond normal progression by service or is causally related to a service-connected disability.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

5.  The AMC/RO will also schedule the Veteran for an appropriate examination to determine the current severity of his service-connected DM.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner's findings should include whether the Veteran's DM is manageable by restricted diet only, whether he requires insulin or is taking an oral hypoglycemic agent and is on a restricted diet, and whether there is regulation of activities.  If the Veteran is currently taking insulin or an oral hypoglycemic agent, it should be determined when this began.  A complete rationale for all opinions must be provided.

6.  The AMC/RO will also schedule the Veteran for an appropriate examination to determine the current severity of the service-connected peripheral neuropathy of the upper and lower extremities.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner will report whether the peripheral neuropathy of the upper extremities involves mild, moderate, or severe incomplete paralysis of the median nerve, in according with the criteria under Diagnostic Code 8515.  The examiner will also report whether the peripheral neuropathy of the lower extremities involves mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, in according with the criteria under Diagnostic Code 8520.  Finally, the examiner will provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the service-connected disabilities at issues.  A complete rationale for all opinions must be provided.

7.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

8.  Finally, when all of the above actions have been completed, the AMC/RO will re-adjudicate the Veteran's claims for service connection for PTSD, a gi reaction, a low back disability, and a cervical spine disability, as well as the claims for initial evaluations in excess of 10 percent for DM, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


